UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-4307


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JULIUS B. BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. George L. Russell, III, District Judge.
(8:12-cr-00525-GLR-1)


Submitted:   September 11, 2013          Decided:   September 16, 2013


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hughie D. Hunt, II, KEMET & HUNT, LLC, College Park, Maryland,
for Appellant. Rod J. Rosenstein, United States Attorney, Jane
F.   Nathan,  Assistant  United  States  Attorney,  Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Julius         B.    Brown      appeals    from     his    conviction           and

sentence of twelve months of probation and a $430.00 fine for

driving    under     the        influence    of    alcohol,     in    violation        of   36

C.F.R. § 4.23(a)(1) (2013), and improper use of a cell phone, in

violation      of    Md.    Code     Ann.,    Transp.       § 21-1124.2         (LexisNexis

Supp.    2012),      following       his     bench    trial    before       a    magistrate

judge.    Brown argues that the magistrate judge erred in denying

his   motion    to    suppress       the     fruits    of     his    seizure      during      a

traffic    stop.       The        Government       contends    that     we      should      not

consider the issue because Brown did not timely brief his appeal

to the district court under D. Md. Loc. R. 302.                                 18 U.S.C. §

3402 (2006); Fed. R. Crim. P. 58(g).                   Although we assume for the

sake of this appeal that Brown’s failure to comply with the

district court’s local rules forfeited, rather than waived, the

issue of his seizure’s legality, we nonetheless affirm.

            In a criminal case, forfeited issues are reviewed for

plain    error.       United       States     v.   Olano,     507    U.S.       725,   733-34

(1993).     To establish plain error, Brown must show that “an

error occurred, that the error was plain, and that the error

affected his substantial rights.”                     United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).                       Even if Brown satisfies

these requirements, however, we retain discretion to correct the

error, which we will “not exercise unless the error seriously

                                              2
affects the fairness, integrity or public reputation of judicial

proceedings.”         Id.    (internal        quotation      marks      and    alteration

omitted).    Brown fails to meet this high standard.

            Officers        may     make      a    traffic      stop    if     they   have

reasonable, articulable suspicion that a driver has committed a

traffic violation.          United States v. McBride, 676 F.3d 385, 391-

92 (4th Cir. 2012).               “A reasonable suspicion is demonstrated

when an officer is able to point to specific and articulable

facts which, taken together with rational inferences from those

facts,     evince     more        than   an       inchoate   and       unparticularized

suspicion    or     hunch    of    criminal       activity.”       United      States   v.

Ortiz, 669 F.3d 439, 444 (4th Cir. 2012) (internal quotation

marks omitted).        Our review of the record leads us to conclude

that the magistrate judge did not err, much less plainly so, in

finding that the officer had reasonable suspicion to stop Brown

and investigate whether the cause of his erratic driving might

be intoxication.

            Accordingly, we affirm the denial of Brown’s motion to

suppress.     We dispense with oral argument because the facts and

legal    contentions        are    adequately        presented     in    the    materials

before   this     court     and    argument       would   not    aid    the    decisional

process.



                                                                                 AFFIRMED

                                              3